 


109 HR 6431 IH: To direct the Secretary of Health and Human Services to approve the Change In Scope Request submitted by Family HealthCare Network to the Bureau of Primary Health Care on December 8, 2005.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6431 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mr. Nunes introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Secretary of Health and Human Services to approve the Change In Scope Request submitted by Family HealthCare Network to the Bureau of Primary Health Care on December 8, 2005. 
 
 
1.Approval of Change In Scope RequestThe Secretary of Health and Human Services shall approve the Change In Scope Request submitted by Family HealthCare Network to the Bureau of Primary Health Care on December 8, 2005 (in which Family HealthCare Network requests a change in the scope of grant # H80CS00786 by adding surgical services for the Counties of Tulare and Kings, California). 
 
